PER CURIAM.
This appeal is dismissed, ex mero motu, because the appellant has failed to comply with the requirements set forth in A.R.App.P. 28(a). See Spradlin v. Drennen Cadillac Co., 578 So.2d 1251 (Ala.1991) (appellant failed to submit an argument containing “ ‘contentions ... with respect to the issues presented, and the reasons therefor, with citations to the authorities, statutes, and parts of the record relied on’ ”); Sea Calm Shipping Co., S.A. v. Cooks, 565 So.2d 212 (Ala.1990) (appellant failed to cite any authority for an argument); Stephens v. Lindsey, 542 So.2d 278, 278 (Ala.1989) (appellant failed to submit an argument containing “contentions of the appellant with respect to the issues presented, and the reasons therefor, with citations to the authorities, statutes, and parts of the record relied on”).
As was stated in Stover v. Alabama Farm Bureau Ins. Co., 467 So.2d 251, 253 (Ala.1985):
“Appellants who fail to comply with A.R.App.P. 28(a) place themselves in a perilous position. While we attempt to avoid dismissing appeals ... on what may be seen as technicalities, we are sometimes unable to address the merits of an appellant’s claim when the appellant fails to articulate that claim and presents no authorities in support of that claim. Under appropriate circumstances we will refuse to consider the appeal.”
Based on the foregoing, we dismiss the appeal.1
APPEAL DISMISSED.
HORNSBY, C.J., and MADDOX, ALMON, ADAMS, HOUSTON, STEAGALL and INGRAM, JJ., concur.

. Because the appeal is dismissed, we do not consider the appellee’s alternative motion seeking to strike the appellant’s brief and asking for other relief.